Citation Nr: 1210877	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-10 930	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to August 1978 and from April 1984 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is currently with the Los Angeles, California VA Regional Office.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's sinusitis was manifested by no more than detection by X-ray only.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.97, Diagnostic Code 6513 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b) (1).

The appeal arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, service treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).   No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in August 2006 and June 2009.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The Board notes that the examiners was provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's sinusitis is rated under Diagnostic Code 6513 for chronic maxillary sinusitis.  That diagnostic code is rated under the General Rating Formula for Sinusitis.  Under that regulation, sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent disability rating.  Sinusitis with three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent disability rating.  Sinusitis with one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent disability rating.  Sinusitis detected by x-ray only warrants a 0 percent disability rating.  38 C.F.R. § 4.97.

The Veteran was afforded a VA examination in August 2006.  At that time he reported sinusitis since 1997 with increased frequency and intensity of headaches, nasal congestion, and snoring.  He has had one antibiotic treatment for sinusitis and otherwise takes over the counter medicine.  He reported chronic nasal obstruction, left greater than right, and secondary problems of snoring.  He denied purulent discharge, dyspnea at rest, speech impairment, nasal regurgitation, allergic attack, and/or periods of incapacitation secondary to his symptoms.  Upon physical examination, the examiner noted no frontal or maxillary sinus tenderness, otherwise atraumatic, normocephalic, and, symmetric face.  There were no nose polyps or mucopurulent discharge.  There were good airways bilaterally.  There were no oral lesions.  The assessment was a history of chronic sinusitis with retention cysts in the right maxillary sinus per CT scan.  His symptoms were less likely than not secondary to his service connected sinusitis, although no detailed rationale was provided.

The Veteran was afforded a VA examination in June 2009.  At that time he reported sinusitis since the early 1980s.  At that time he began having intense headaches starting around the nose and frontal areas and migrating towards the back.  He was also tender over the forehead and maxilla.  He saw many doctors and was told in 1984 that he had sinusitis.  He does not remember if any CT scans were taken.  He also reported chronic nasal congestion and some rhinorrhea at the time.  Since that time he has had around 12 episodes over the past 20 years.  These episodes of headaches with facial pain last for 24 to 36 hrs.  Tylenol 3 and Vicodin help.  He did not currently have any purulent discharge, fevers, night sweat, chills, nausea, or vomiting.  During those acute attacks he just wants to lie down in a dark room.  He does not complain of any allergic symptoms like sneezing, itchy or watery eyes.  

Upon physical examination, the examiner noted no signs of current tenderness over the frontal or maxillary sinuses.  Nasal examination revealed no rhinorrhea or discharge. Septum was midline; and, turbinates were 2+ in size.  There were no masses or lesions in either nasal cavity.  The oral cavity and oropharynx revealed moist clear mucosa with no masses or lesions.  A maxillofacial CT scan revealed two small most likely retention cysts.  These were very small along the inferior border of the right maxillary sinus.  The rest of the sinuses were well with no opacification.  There were bilateral hypoplastic non-developed frontal sinuses.  The examiner provided a rationale for the opinion that the Veteran's headaches did not appear to be related to his sinusitis because the examiner determined that the headaches were more neurogenic as described by the Veteran.  The examiner noted the Veteran had no evidence of any current acute or chronic sinusitis.  

The Board finds that an initial compensable evaluation for sinusitis is not warranted.  Specifically, the evidence fails to reflect that the Veteran has had one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  It is noted that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  

The Board acknowledges that the Veteran suffers from headaches.  However both the August 2006 and the June 2009 VA examiners have opined that these headaches are not related to sinusitis.  Both examinations failed to reveal any current evidence of acute or chronic sinusitis.  

There is no evidence of bed rest and treatment for chronic sinusitis by a physician during the rating period.  The Veteran only reported a history of 12 incapacitating episodes over a twenty year period.  The Veteran at the present time was treated by over the counter medication as needed.  The Veteran's sinusitis appears to have remained stable throughout the rating period and having only been shown by CT scans.  Thus, the Board concludes that an initial compensable evaluation for sinusitis is not warranted at any time during the rating period. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b) (1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b) (1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, as the Board has considered all facets of the Veteran's sinusitis disability in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disability.  As the rating schedule is adequate to rate the Veteran's service-connected sinusitis, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to an initial compensable disability rating for sinusitis is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


